Citation Nr: 0009266	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  99-24 027	)	DATE
	)
	)



THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits resulting from an August 31, 1999, Board decision 
which granted service connection for the veteran's cause of 
death. 




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.  He died in July 1991.  The appellant is his surviving 
spouse.  She died on September [redacted], 1999.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the RO 
relating to a claim by the appellant for VA benefits.

The claimant in the present case is an attorney (K.D.S.) who 
was retained by the appellant on February 20, 1997. 


FINDINGS OF FACT

1.  An initial Board decision, dated on January 22, 1997, 
denied entitlement to service connection for the veteran's 
cause of death.

2.  The original notice of disagreement (NOD) for this claim 
was received after November 18, 1988.

3.  The attorney, K.D.S., was retained within one year after 
the January 22, 1997, Board decision.

4.  The fee agreement signed by the parties on February 20, 
1997, provides for direct VA payment to the attorney of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the appellant, such fee is to be paid by VA from 
past-due benefits.

5.  The attorney rendered legal services involving the 
appellant's VA claim. 

6.  By an August 31, 1999, Board decision, service connection 
for the veteran's cause of death was granted.  

7.  The appellant died on September [redacted], 1999, prior to 
being awarded past-due benefits. 


CONCLUSION OF LAW

Entitlement to payment of attorney fees from past-due 
benefits, resulting from an August 31, 1999, Board decision, 
is denied as the appellant died prior to an award of such 
benefits.  38 U.S.C.A. § 5904 (West 1991); 38 C.F.R. § 20.609 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1942 to November 
1945.  He died on July [redacted], 1991.

In August 1991, the RO received the appellant's claim of 
service connection for the veteran's cause of death; and by a 
May 1992 RO decision, this claim was denied.  The appellant 
properly appealed this decision to the Board by filing a 
timely NOD (submitted after November 18, 1988) and a 
substantive appeal. 

By a Board decision, dated on January 22, 1997, service 
connection for the veteran's cause of death was denied. 

The appellant and the attorney entered a fee agreement, which 
was signed by both parties on February 20, 1997.  The 
agreement provides for direct VA payment to the attorney of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the appellant, and such fee is to be paid by VA 
from past-due benefits.  In addition to the contingency fee, 
the appellant authorized the attorney to pursue an award 
under the Equal Access to Justice Act (EAJA); and if such 
EAJA fees were awarded it was noted that such would reduce 
any contingency fee. 

By an August 31, 1999, Board decision, service connection for 
the veteran's cause of death was granted.  

According to a death certificate, received by the Board in 
February 2000, the appellant died on September [redacted], 1999.  

In November 1999, the RO sent the appellant and her attorney 
a letter informing them that the maximum amount of past-due 
benefits resulting from the award of service connection for 
the cause of the veteran's death was $76,930.00 and that 20 
percent of such was $15,386.  A check for past-due benefits 
was sent to the appellant's home in November 1999, well after 
her death.

In a November 1999 letter to the Board, the attorney 
indicated that the appellant had died and his authority to 
represent her was being canceled.  Additionally, he indicated 
he was canceling their fee agreement.  


II.  Legal Analysis

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  A 
fee may be charged if, 
and only if, all of the following conditions are met:  

(1)  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 38 
C.F.R. § 20.609(c)(1) (1999).

(2)  The NOD which preceded the Board 
decision with respect to the issue, or 
issues, involved must have been received 
by the RO on or after November 18, 1988.  
VJRA § 403, 102 Stat. 4122; 38 C.F.R. 
§ 20.609 (c)(2) (1999).

(3)  The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).

In the instant case, on January 22, 1997, the Board issued a 
final decision which denied the appellant's claim of service 
connection for the veteran's cause of death.  The NOD which 
preceded the Board decision with respect to the issue 
involved was received by the RO after November 18, 1988.  On 
February 20, 1997, the appellant and the attorney K.D.S., 
executed a contract by which the attorney was retained to 
provide legal services in connection with the appellant's VA 
claim.  As such, the statutory requirements for recognition 
of the fee agreement for VA purposes have been met.  
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c) (1999).  Additionally, the law specifies that the 
total fee payable to an attorney may not exceed 20 percent of 
the total amount of any past-due benefits awarded in the 
appellant's claim.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 
1999).  Fees totaling no more than 20 percent of any past-due 
amounts are presumed to be reasonable.  38 C.F.R. § 20.609(f) 
(1999).  The fee agreement executed between the appellant and 
the attorney K.D.S. satisfies these criteria. 

By an August 31, 1999, Board decision, the appellant's claim 
of service connection for the veteran's cause of death was 
granted.  On September [redacted], 1999, prior to any award of past-
due benefits, the appellant died.  The appellant's death is 
dispositive in this case as an award of past-due benefits is 
"personal" to the recipient.  Past-due benefits do not 
survive the recipient's death and are not subject to 
derivative claims.  Since past-due benefits were not awarded 
(or paid) to the appellant prior to her death, the attorney 
in this case (K.D.S.) has no existing entitlement for payment 
of attorney's fees.  See 38 U.S.C.A. § 5904(d)(2)(A)(i) (West 
1991 & Supp. 1999).  Again, it is noted that the attorney fee 
was predicated on an award of past-due benefits, and in this 
case there was no award of past-due benefits.  38 U.S.C.A. 
§ 5904 (West 1991 & Supp. 1999); 38 C.F.R. § 20.609 (1999).  
(Notably, K.D.S. appeared to concede his lack of entitlement 
in a November 1999 statement to the Board in which he 
indicated he was canceling his fee agreement with the 
appellant.)  Further, even if an award (or payment) of past-
due benefits had been made to the appellant, such would have 
been recovered by VA upon notification of her death, thereby 
depriving the attorney of any entitlement.  

As there are no existing past-due benefits, there is no pool 
of funds from which the attorney may draw his fees.  Thus, 
the claim for entitlement to attorneys fees must be denied. 


ORDER

Entitlement to payment of attorney fees from past-due 
benefits resulting from an August 31, 1999, Board decision 
which granted service connection for the veteran's cause of 
death is denied.




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals

 


